Pratt, J.
The defendant was personally served, and failed to appear. The justice had jurisdiction of the person and subject-matter of the action. The defendant claims that because the justice made a mistake in a date in the transcript that all the proceedings are void. This contention cannot prevail. It was an error which was clearly amendable, and was duly amended. The adjournment was not irregular, and judgment was properly rendered on the adjourned day. The mistake was a clerical error on the part of the j ustiee, and did not affect the judgment nor prejudice the defendant. We think no right of the defendant has been prejudiced, and that there is no merit in the appeal. Order affirmed, with costs.